Title: To John Adams from Joseph Thaxter, 4 September 1822
From: Thaxter, Joseph
To: Adams, John


				
					Hond & Dr Sir
					Edgartown Augt Sept 4 1822
				
				Accept my thankful acknowledgment of your kind & frank answer to mine of Augt 21—I do assure you that it was not for want of veneration or affection that for some Years past I have not called on you Such is the obscurity of my Scituation that I viewed myself as forgotten by old acquaintance—But a greater Reason is that, For near Twenty Years my Deafness has been such that little short of a Stenter can make me hear—It has in a great measure deprived me of my social Injoyments. I spend most of my Time in reading & meditation—I read the various News Papers—I find some things pleasing, some to laugh at & some that excite my Indignation—I was exceedingly gratified with the address of Judge Davis on your declining to accept the Presidency of the late Convention for revising the Constitution but was disgusted with some observation made by a member in answer—It brought to my Recollection former days—The Settlement of the Treaty of Peace between the United States & great Britain revived in my Mind—The account given me, by my dear departed Friend John Thaxter, of some special Circumstance which took Place at that Time, which I viewed as  highly honourable to you & Mr Jay—He observed to me, soon after his Return from Europe, that the French Commissioner laboured to leave our Independence, the Western Territory & the affair of the Refugees to be settled after the Peace and that Dr Franklin joined with him—that the English Commissioner sent a messenger to England for special Orders on these Points—He further observed that you & Mr Jay found what was going on & obtained a private Interview with the British Commissioner & convinced him of the ill Policy & consequent Danger of such a Measure & that the British minister immediately dispatched a second messenger post hast with the Result of your Conference—He further observed that the Messenger returned in a short Time with full Power to close the whole Business & that the Treaty was signed without the Knowledge of the French Commissioner & if I recollect Right without the Knowledge of Dr Franklin—I remember He observed that Dr Franklin had been so long in France & became so much of a French man that He put more Confidence in the French Government than He ought to. I know the Time is not come when it will do to tell the whole Truth  of men of Intrigue in such Times as those were—I may have misunderstood & not remembered correctly what Mr Thaxter told me—If there is no Impropriety in it. It would be pleasing to me to know the Facts—I assure you they shall be kept safe that in due Time they may come to lightI cannot forbear to give an anecdote which I had from a Judge Hicks a pensilvania Refugee who was here several Weeks on his Way to Port Rosowa—He told me that on a certain Day He dined with General Howe in Philadelphia in Company with Joseph Galloway that General Howe inquired of him to know the Characters of the Two Adams’s Galloway observed that Samuel was as great a Jesuit as ever existed—But that John was a man of the first abilities of quick Penetration open, honest & of Inflexible Integrity—that He did not believe that all the Wealth & Honours of Great Britan could corrupt him I rejoice that you have a Son who does honour to so good a Father—I am very apprehensive that Southern & Western influence will forever exclude hereafter the Honours due to New England—I did hope that Massachusetts would once more see a President of the United States of her own Sons—I will still Hope accept my Sincere wishes for your Comfort / in Life & Happiness in Eternity your / much obliged & humble Servant
				
					Joseph Thaxter
				
				
					NB If I am troublesome rap my knuckles & I will cease to be
				
			